Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, and 11-16 are pending and examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Claim Rejections - 35 USC § 102
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0020434 A1 to Kwon et al., hereinafter referred to as “KWON”.
Regarding Claim 1, KWON teaches a secondary battery (see battery cell 200 being for a secondary battery in [0002-0003; 0078]; see further FIG 5) comprising: 
an electrode assembly (see [0031-0036]; see further FIG 8-10) including a positive electrode 320, a negative electrode 340, and a separator 310 between the positive electrode and the negative electrode (see [0034-0038; 0091]); 
an electrolyte (see [0005; 0049]); and 
an exterior body which houses the electrode assembly (see battery case 220 comprising vertically stacked unit cells in [0083] therein comprising electrode assembly as discussed in [0099; 0101]; see further [0031-0036]) and the electrolyte (see [0049]), wherein the exterior body has at least two step portions each having a height (see battery case configured to include a stair-shaped step corresponding to an external shape of the electrode assembly in [0050]. See further there being a second unit cell stacked thereon the first unit cell in [0033-0034; 0039; 0047]), 
wherein the at least two step portions comprises a low step portion having a first end side surface (see annotated FIG 5 below) having a first height (see BH wherein the “Low Step Portion” in annotated FIG 5 corresponds to the feature having height BH in FIG 6; [0086]) and a high step portion having a second height (see AH wherein the “High Step Portion” in annotated FIG 5 corresponds to the feature having height AH in FIG 6; [0086]), the first height being lower than the second height (see BH having a smaller height than AH in FIG 6), 
wherein the low step portion is adjacent to the high step portion and a stepped surface is formed therebetween a top surface of the low step portion and a top surface of the high step portion (see annotated FIG 5), and 
wherein the external terminal 270 of the secondary battery (battery cell 200) is exposed on the first end side surface of the low step portion having the first height (see electrode terminal 270 in [0083] protruding outward from battery case in FIG 5 therewithin the portion of the assembly having the height BH; see also annotated FIG 5). 

    PNG
    media_image1.png
    504
    615
    media_image1.png
    Greyscale

While KWON does not show the perspective of the battery of FIG 5 along the side from which electrode terminals protrude, visually, this perspective shares a similar structural view to FIG 6 with the heights of stacked unit cells being CH, BH, and AH (see [0083-0086]) and the figure below shows this perspective of annotated FIG 5 depicting the “First End Side Surface”. 
Regarding the first height and the second height being measured from a first edge of the first end side surface, the Examiner notes the limitation is directed to an intended use and adds no patentability to the claim. Further, as KWON teaches there being a side from which electrode terminals 270 protrude (see “First End Side Surface”) having a first height BH and a second height AH as heights from the bottom of the stacked unit cells (see “First edge of the First End Side Surface”) to the top of unit cell 214 and 212 respectively, and first height BH is less than the second height AH, KWON meets the limitations as claimed.


    PNG
    media_image2.png
    310
    603
    media_image2.png
    Greyscale

Regarding Claim 2, KWON teaches the first height being the smallest height of the heights of the at least two step portions, Hmin (see BH being the smallest of the two heights, AH and BH shown in FIG 6; see also [0086]). 
Regarding Claim 3, KWON teaches stepped surface as being a side surface of the high step portion (see annotated FIG 5). 
Regarding Claim 4, KWON teaches the top surface of the low step portion as being continuous with the stepped surface (see battery case 220 surrounding stacked battery cells [0083]), wherein the stepped surface extends in a first direction (see stepped surface in annotated FIG 6 extending in a height (vertical) direction; see further [0083; 0086-0087]) and top surface of the low step portion extends in a second direction (see low step portion in annotated FIG 6 extending in a length direction; see further [0086-0087]), and the first direction is different from the second direction. 
Regarding Claim 5. KWON discloses the first direction being the height (vertical) directions being perpendicular to the second direction being the length direction in FIG 6. 
Regarding Claim 6, KWON discloses the stepped surface as being adjacent to a side of the low step portion in FIG 6 (see also annotated FIG 5). 
Regarding Claim 8, KWON teaches the electrode assembly having a planar laminated structure such that the positive electrode 320, the negative electrode 340, and the separator 310 are laminated in a planar shape (see [0091-0092]; see further, FIG 8-10). 

Claim Rejections - 35 USC § 103
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over US 20160020434 A1 to Kwon et al. as applied to claim 1 above.
Regarding Claim 9, while KWON teaches the battery as comprising an electrode assembly having a stacked type structure (see [0031-0047], KWON further teaches the electrode assembly may also have a winding structure such that the positive electrode, the negative electrode, and the separator are wound in a roll shape (see jelly-roll (wound) type structure discussed in [0005]). By the Applicant’s admission (see Election Restriction filed 05 April 2021), the Applicant has submitted that it is well known in the art that laminated and wound battery structures are obvious variants of each other.
Regarding Claim 11, KWON teaches the device as being a lithium ion battery (see [0052]; see also discussion in [0002-0003; 0032-0048]) however is not particular to there being positive and negative electrodes having layers configured to store and release lithium ions. As the instant specification [0026] discusses this claimed feature as directed to a secondary battery wherein the movement of lithium ions charge and discharge the battery, and further teaches that secondary batteries having lithium ions involved in charging and discharging, it would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the lithium ion battery disclosed in KWON having laminated positive and negative electrodes is capable of storing and releasing lithium ions (see MPEP 2144).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160020434 A1 to Kwon et al., as applied to claim 1 above, and further in view of US 2015/0372353 A1 to Ryu et al., hereinafter referred to as “RYU”.
Regarding Claims 12-14, KWON teaches a device (see mobile device in [0002-0004; 0053-0054], however is silent to having a board provided on the top surface of the low step portion, the external terminal electrically connected to the board via wiring, the board being a rigid or flexible board and further, that board being a protective circuit board.
RYU is relied upon for its teaching a protection circuit member comprising a protection circuit board (PCB) being mounted in the cut portions of the case and further comprise a connection terminal electrically connected to the positive electrode terminal and negative electrode terminal of the cell (see [0028-0032]). While RYU is not specific to the board being rigid or flexible, RYU teaches a protection circuit member for preventing overcharge, overdischarge and explosion (overcurrent) of the battery (see particularly [0028-0029]) which are the same requirements established in the instant specification [0048] for the rigid or flexible board.  Therefore, as the RYU recognizes the same conditions for a board and those condition equate to those instantly disclosed, it would be obvious to one having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of RYU and KWON so that a board, either rigid or flexible would provide protection to the secondary battery against overcharge, overdischarge and overcurrent and clearly taught by RYU [0028]. 
While RYU is not particular to the electrical connection as being via wiring, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that using battery cells connected to the board (see [0013]) within a device would require some manner of wiring or the connection terminal be an equivalent thereof. While RYU is not specific to the board being on the top surface of the low step portion, RYU teaches maximizing dead space in the device for design of a compact battery cell (see [0030]) and teaches the PCB being disposed in the cut portion 130 of the electrode assembly 110. Therefore, it would be obvious to one having ordinary skill in the art as of the filing date of the claimed invention to have the PCB disposed in a manner to fill the space provided in the stepped battery structure (see MPEP 2144). One having ordinary skill in the art would be motivated in modifying KWON with the teachings of RYU to maximize dead space in the device and design a compact battery cell (see [0030]).
Regarding Claim 15, KWON teaches the device as being a lithium ion battery (see [0052]; see also discussion in [0002-0003; 0032-0048]) however is not particular to there being positive and negative electrodes having layers configured to store and release lithium ions. As the instant specification [0026] discusses this claimed feature as directed to a secondary battery wherein the movement of lithium ions charge and discharge the battery, and further teaches that secondary batteries having lithium ions involved in charging and discharging, it would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the lithium ion battery disclosed in KWON having laminated positive and negative electrodes is capable of storing and releasing lithium ions (see MPEP 2144).
Regarding Claim 16, KWON teaches the device being a mobile device (see [0002-0004; 0053-0054]).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Kwon as cited is silent on the combination of features of the amendment to claim 1 reciting, in part, wherein the exterior body has at least two step portions each having a height, wherein the at least two step portions comprises a low step portion having a first end side surface having a first height measured from a first edge of the first end side surface and a high step portion having a second height measured from the first edge, the first height being less than the second height, and wherein an external terminal of the secondary battery is exposed on the first end side surface of the low step portion having the first height. 
However, the Examiner respectfully disagrees. Specifically, the amendments regarding height to distinguish between step portions do not add structural distinction to the claimed invention over the prior art and are not commensurate in scope to the invention in the instant disclosure. The designation of the end side surfaces and the external terminal exposed thereon remains broad. While KWON does not show the perspective of the battery of FIG 5 along the side from which electrode terminals protrude, visually, this perspective shares a similar structural view to FIG 6 with the heights of stacked unit cells being CH, BH, and AH (see [0083-0086]) and the figure below better shows this perspective of FIG 5 and the terminal of KWON exposed on the “first end side surface of the low step portion”. Further, to define the invention using the specific manner of measurement is an intended use and adds no patentability to the claims. 

    PNG
    media_image1.png
    504
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    603
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 8-9, 11-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6, 9-10, 14-15, 18-20 of copending Application No. 16/411,331. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant Claim 1 and copending Claim 1 both claim a substantially identical structure regarding a secondary battery comprising: an electrode assembly having a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode; an electrolyte; and an exterior body housing the electrode assembly and the electrolyte, wherein the exterior body comprising at least a low step portion adjacent to a high step portion can further be considered as having at least two step portions each having a height as the low step portion having a first height and the high step portion having a second height, the first height being less than the second height are equivalent features. Further, both claims claim a stepped surface formed between a top surface of the low step portion and a top surface of the high step portion. Copending Claim 9 being dependent on copending Claim 1 further limits instant copending claim 1 and reads on instant Claim 1 by including an external terminal further comprising an exposed portion of a side surface of the low step portion. Copending Claim 2 substantially matches language within instant Claim 1, except copending Claim 2 is directed toward a secondary battery having the board and instant Claim 1 is directed toward a device having a secondary battery and board, as both claims claim a board provided on the top surface of the low step portion and claim equivalent structure to the low step portion in Claim 1, copending Claim 2 and instant Claim 12.
Instant Claim 3 encompasses copending claim 6. 
Instant Claim 6 encompasses copending claim 10. 
Instant Claim 8 encompasses copending Claim 14. 
Instant Claim 9 encompasses copending Claim 15. 
Instant Claim 11 encompasses copending Claim 18. 
Instant Claim 12 is substantially identical to copending Claim 19. 
Instant Claim 16 encompasses copending Claim 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120015236 A1 to Spare teaches a stacked configuration of a battery cell to accommodate a shape of a portable electronic and teaches various terminals protruding from the assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722